Poch, J. This matter comes before the Court on joint stipulation of the parties to entry of an award in favor of Claimants. The Court being duly advised, hereby finds as follows: 1. Claimants were the owners of a piece of property consisting of a house, a lot, and several black locust and other trees, located at 392 Business Route 20 (Northeast corner of Shaw Road and Business Route 20), Belvidere, Illinois. 2. The trees formed the northern perimeter of Claimants’ property. On the northern side of the trees was Respondent’s right-of-way and Route 20, a heavily travelled road. 3. The trees formed a sight and sound barrier between Claimants’ property and Route 20, as the right-of-way was situated on a steep slope below the property. 4. The black locust trees sent out an extensive root system; from this root system emanated several offshoot, or volunteer black locust trees which sprouted on the steep slope of Respondent’s right-of-way. 5. The volunteer trees had to be removed because continual mowing of the steep slope around them would have caused serious erosion. 6. Respondent used herbicides to remove these volunteer trees, but the herbicides were applied over so wide an area as to kill the eight black locust trees located on Claimants’ property. 7. The proper measure of damages in this cause is the difference in the fair market value of the property with and without the trees. 8. The parties have stipulated that the difference in fair market value in this case amounts to $2,500.00. Therefore, it is hereby ordered that Claimants be and hereby are awarded $2,500.00 (two thousand five hundred dollars) in full and final satisfaction of their claim.